Name: 2014/87/EU: Commission Implementing Decision of 13Ã February 2014 as regards measures to prevent the spread within the Union of Xylella fastidiosa (Well and Raju) (notified under document C(2014) 726)
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  trade policy;  Europe;  international trade;  agricultural policy;  agricultural activity
 Date Published: 2014-02-15

 15.2.2014 EN Official Journal of the European Union L 45/29 COMMISSION IMPLEMENTING DECISION of 13 February 2014 as regards measures to prevent the spread within the Union of Xylella fastidiosa (Well and Raju) (notified under document C(2014) 726) (2014/87/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3) thereof, Whereas: (1) Xylella fastidiosa (Well and Raju) (hereinafter the specified organism) is listed in Section I of Part A of Annex I to Directive 2000/29/EC as a harmful organism not known to occur in the Union, the introduction of which into, and spread within, all Member States is prohibited. (2) On 21 October 2013 Italy informed the other Member States and the Commission of the presence of the specified organism in its territory, in two separate areas of the province Lecce, in the region of Apulia. Subsequently two further separate outbreaks have been identified in the same province. The presence of the specified organism was confirmed in respect of several plants species, including Olea europaea L., Prunus amygdalus Batsch, Nerium oleander L. and Quercus sp. L. showing leaf scorching and rapid decline symptoms. This is the first time the presence of the specified organism in the territory of the Union is confirmed. For several other plants species checks concerning its presence have not yet been concluded. The identification of the vector of the specified organism in Apulia is pending. (3) On 29 October 2013 the region Apulia took emergency measures for the prevention and eradication of the specified organism (2) in accordance with Article 16(1) of Directive 2000/29/EC. (4) Italy reported that the inspections it had carried out showed no presence of the specified organism in the neighbouring provinces of Brindisi and Taranto. (5) In response to a request by the Commission, the European Food Safety Authority, the Authority, adopted a statement on 25 November 2013 (3) which contains the following conclusions. The specified organism has probably a very broad range of host plants, including many cultivated and spontaneous plants common in Europe. (6) The main entry pathway for the specified organism is the movement of plants for planting, excluding seeds. The pathway of infective vectors of the specified organism transported on plant consignments is also of concern. Fruit and wood are minor pathways with negligible likelihood of introduction. Seeds, cut flowers and ornamental foliage are minor pathways with low likelihood of introduction. The movement of infected plants for planting is the most efficient way for long-distance dispersal of the specified organism. (7) In view of the nature of the specified organism, it is likely to spread rapidly and widely. In order to ensure that the specified organism does not spread to the rest of the Union, it is necessary to take measures immediately. Until more specific information becomes available concerning host range, vectors, pathways and risk reduction options, it is appropriate to prohibit movement out of areas possibly containing infected plants. (8) Taking into consideration the locations of the presence of the specified organism, the particular geographical situation of the administrative province of Lecce and the uncertainties concerning the criteria for demarcation, that entire province should be the subject of that prohibition, in order to apply that prohibition rapidly and effectively. (9) That prohibition should concern plants for planting, other than seeds, as those plants are the main pathway for the specified organism. However, extensive sampling and testing in the province of Lecce have found that plants for planting belonging to certain genera and species, and originating in infected parts of Lecce, are not infected by the specified organism. Based on that evidence the prohibition should not concern lots of plants for planting of those genera and species that have been sampled and tested concerning the presence of the specified organism. Moreover, it would be appropriate to also exempt from that prohibition plants for planting which have been grown in sites with complete physical protection against the introduction of the specified organism and which belong to genera and species subject to a certification scheme requiring them to be subject to official testing concerning the specified organism and found free from that organism. (10) In view of the limited information on the possible presence of the specified organism in the rest of the Union, Member States should conduct annual surveys concerning the presence of that organism in their territories. In view of the broad range of potential host plants, those surveys should be adapted to the specificities of each area, host plant and plant products, and the characteristics of the potential vectors. (11) In order to gather as much information as possible on the specified organism and its presence, Member States should ensure that relevant information is communicated to them. (12) Member States should immediately inform the Commission of the measures they have taken to comply with this Decision, to ensure an effective overview of the implementation of this Decision. (13) It is appropriate that the measures be reviewed by 30 April 2014, at the latest, in order to take into account more precise scientific and technical information that will become available, as well as the results of the ongoing inspections and tests carried out by the Italian authorities. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Movement of plants for planting The movement, out of the province of Lecce, region of Apulia, Italy, of plants for planting shall be prohibited. That prohibition shall not apply to: (a) seeds; (b) lots of plants for planting of the genera and species listed in Annex I that have been sampled and tested concerning the presence of Xylella fastidiosa (Well and Raju) (hereinafter: the specified organism) and have been found free from that organism; (c) plants for planting of the genera and species listed in Annex II, which have been grown in sites with complete physical protection against the introduction of the specified organism and which are officially certified under a certification scheme requiring them to be subject to official testing concerning the presence of the specified organism, and found free from that organism. Article 2 Surveys 1. Member States shall conduct official annual surveys for the presence of the specified organism on plants and plant products in their territory. Those surveys shall be carried out, as appropriate, taking into account the biology, growing conditions and growing periods of the plants subject to the survey, the climatic conditions, the biology of the specified organism and the characteristics of the potential vectors. 2. The results of the surveys referred to in paragraph 1 shall be notified to the Commission and to the other Member States by 31 October of each year and shall cover a one-year period ending on 30 September of the same year. The results of the first survey shall be notified by 31 October 2014 and shall cover the period from 1 February to 30 September 2014. Article 3 Notification of presence 1. Member States shall ensure that where anyone becomes aware of the presence of the specified organism or has reason to suspect such a presence, that person shall notify the competent authority within ten calendar days. 2. Member States shall ensure that, if so requested by the competent authority, the person referred to in paragraph 1 shall provide that authority with the information, which is in the possession of that person, concerning that presence. Article 4 Compliance Member States shall immediately inform the Commission of the measures they have taken to comply with this Decision. Article 5 Review This Decision shall be reviewed by 30 April 2014. Article 6 Addressees This Decision is addressed to the Member States. Done at Brussels, 13 February 2014. For the Commission Tonio BORG Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Deliberazione della Giunta Regionale, Regione Puglia, N.2023 del 29.10.2013 (Misure di emergenza per la prevenzione, il controllo e la eradicazione del batterio da quarantena Xylella fastidiosa associato al Complesso del disseccamento rapido dellolivo). (3) Statement of EFSA on host plants, entry and spread pathways and risk reduction options for Xylella fastidiosa Wells et al. EFSA Journal 2013; 11(11):3468, 50 pp. doi:10.2903/j.efsa.2013.3468. ANNEX I List of genera and species referred to in point (b) of the second subparagraph of Article 1 Abelia R. Br. Acacia dealbata Link Acca sellowiana (O. Berg) Burret Arbutus unedo L. Begonia L. Boronia crenulata Sm. Brachychiton discolor F. Muell. Buxus sempervirens L. Callistemon citrinus (Curtis) Skeels Camellia L. Ceratonia siliqua L. Cercis siliquastrum L. Chamelaucium uncinatum Schauer Cinnamomun camphora (L.) J.Presl. Citrus L. Crataegus Tourn. ex L. Cyclamen L. Diosma L. Eriobotrya japonica (Thunb.) Lindl. Euphorbia pulcherrima Willd. ex Klotzsch Ficus L. Grevillea R.Br. ex Knight Ilex aquifolium L. Jasminum L. Laurus nobilis L. Lavandula angustifolia Mill. Ligustrum vulgare L. Magnolia grandiflora L. Mandevilla sanderi (Hemsl.) Woodson Metrosideros Banks ex Gaertn. Morus alba L. Myrtus communis L. Nandina domestica Thunb. Polygala myrtifolia L. Punica granatum L. Rosa L. Salvia officinalis L. Schinus molle L. Trachelospermum jasminoides (Lindl.) Lem. Viburnum tinus L. Viola L. Vitis L. Weigela florida (Bunge) A. DC. ANNEX II List of genera and species referred to in point (c) of the second subparagraph of Article 1 Apium graveolens L. Brassica L. Capsicum annuum L. Citrullus lanatus (Thunb.) Matsum. & Nakai Cucumis melo L. Cucurbita pepo L. Foeniculum vulgare Mill. Lactuca L. Petroselinum Hill Solanum lycopersicum L. Solanum melongena L.